Citation Nr: 0317960	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  95-38 512	)	DATE
	)


On appeal from the Department of Veterans Affairs Regional 
Office 
in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for edema, claimed as 
an undiagnosed illness resulting from service in the Persian 
Gulf War.

3.  Entitlement to service connection for fatigue, claimed as 
an undiagnosed illness resulting from service in the Persian 
Gulf War.

4.  Entitlement to service connection for a respiratory 
disorder, claimed as an undiagnosed illness resulting from 
service in the Persian Gulf War.

5.  Entitlement to a disability rating in excess of 
60 percent for idiopathic cardiomyopathy with congestive 
heart failure. 


REPRESENTATION

Veteran represented by:	AMVETS


INTRODUCTION

The veteran in this case served on active duty from July 1968 
to June 1972 and from September 1991 to May 1992.

This appeal arose from rating decisions of the Department of 
Veterans Affairs Regional Office in Muskogee, Oklahoma.


FINDING OF FACT

On June 20, 2003, prior to the promulgation of a decision in 
the appeal, the Board received notification from the veteran 
that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran have been met.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. 
§§ 20.202, 20.204(b) (2002).  Withdrawal may be made by the 
veteran or by his authorized representative, except that a 
representative may not withdraw a substantive appeal filed by 
the veteran personally without the express written consent of 
the veteran.  38 C.F.R. § 20.204(c) (2002).  

The veteran has withdrawn this appeal and, hence, there 
remain no allegations of error of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed without 
prejudice.  See 38 U.S.C.A. § 7105 (West 2002).


ORDER

The appeal is dismissed.



________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


